DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 04/14/2022 (“Amend.”), in which: claim 21 is amended; claims 24 and 31-34 are cancelled and the rejection of the claims are traversed.  Claims 21-23, 25-29 and 35-40 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims 21-23, 25-29 and 35-40 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 25-29 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, claim 21 recites “...determine that a user of the image acquisition device faces the second screen.”  The specification, in [0147],  indicates there is an operation of face detection, but provides no details on how to determine that a user faces a second screen or how face detection is performed.

Claim Objections
Claim 21 is objected to because of the following informalities:  The claim appears to recite the same limitation twice.  “...user command, switch the image captured by the lens and displayed on the first screen to be displayed on the second screen...”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 21-23, 25-29 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US Publication 2020/0204738) in view of HSNtv (NPL https://www.youtube.com/watch?v=NyqgQpcM_3c) and in further view of Sannoh (US Publication 2003/0071908).
Regarding claim 21, Peng teaches an image acquisition device, (mobile terminal 400 of fig. 5), comprising:
a device body, (exterior housing of mobile terminal of Fig. 1A. [0153] discloses a mobile terminal 400 in the embodiments of the present disclosure includes: a rear camera, a first display screen and a second display screen oppositely arranged, where the rear camera and the second display screen are arranged at the same side);
a lens positioned on the device body and configured to capture an image (Front and/or rear camera, position on the device body and configured to capture an image. [0153]);
a first screen, the first screen being positioned on a first side of the device body; a second screen configured to display a second image, the second screen being positioned on a second side of the device body different from the first side; and the lens positioned on the second side of the device body; and (The mobile terminal 400 in the embodiments of the present disclosure includes: a rear camera (lens), a first display screen and a second display screen oppositely arranged, where the rear camera and the second display screen are arranged at the same side (See Fig. 1A).  Fig. 1A illustrates the first screen displaying a first image, 1 and the second screen displaying a second image, 2.  [0146] discloses the preview image and the composition reference information acquired by the rear camera may also be displayed on both the first display screen and the second display screen at the same time.  [0039] discloses if the mobile terminal has both a front camera and a rear camera, the turning-on of the cameras may also be switched at any time by inputting a camera switching instruction.  [0040] discloses displaying, on the first display screen and the second display screen respectively in a full screen display manner, a preview image acquired by the rear camera.
a controller configured to (Processor, 501 of Fig. 10 configured to control the first and second screens.  In [0192], Peng teaches of a computer program used by the processor for displaying image on the first and second screen);
Although Peng teaches that mobile device is able to receive gestures for controlling what is being displayed on a screen ([0044-0045, 0181] and receiving gestures for controlling the mobile terminal, [0188, 01209, 0211], see also steps of Fig. 4, Peng does not explicitly teach the operation of:
....receive a user command configured to display the image captured by the lens and displayed on the first screen to be displayed on the second screen; based on the user command, switch the image captured by the lens and displayed on the first screen to be displayed on the second screen; and control the first screen to display a black screen indicating the first screen being in a screen black out state, the first screen facing a direction opposite to the user
 However, in the field of camera devices having a front and rear display, HSNtv discloses using a user command for controlling what is being display on a first and second screen and able to switch the images between screens as well as, having one screen provide an image while the other screen provides a black out state.  See video timings, 6:10, 7:35-7:40 and 14:30-14:55.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Peng having a first and second screen on opposite sides of the device and a lens (camera) on the same side as the second screen and the use of a controller, to include the device receiving a user command configured to display the image captured by the lens and displayed on the first screen to be displayed on the second screen; based on the user command, switch the image captured by the lens and displayed on the first screen to be displayed on the second screen; and control the first screen to display a black screen indicating the first screen being in a screen black out state, the first screen facing a direction opposite to the user, as disclosed by HSNtv, to provide better user operation and to save power.
The combined features of Peng and HSNtv do not explicitly disclose:
...upon determining that the user faces....
However, in the field of image acquisition devices, Sannoh discloses in [0010] of determining a direction of a user’s face.
Peng teaches a base process/product of a device comprising a first and second screen on opposite sides of the device and a lens (camera) on the same side as the second screen, which the claimed invention can be seen as an improvement in that a photographed person can see a photographing effect in real time .  Sannoh teaches a known technique of recognizing a direction of a face of a user that is comparable to the base process/product.
Sannoh’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Peng/HSNtv and the results would have been predictable and resulted in the device of Peng able to determine a direction in which a user faces, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
...upon determining that the user faces the second screen.. (The combined features of Peng, HSNtv and Sannoh, discloses the ability to determine when a user faces the second screen of the image acquisition device).
Regarding claim 22, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 21, wherein:
the first screen is a touch screen device ([0126, 0188, 0209, 0214]).
Regarding claim 23, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 21, wherein:
the second screen is a touch screen device ([0126, 0188, 0209, 0217]).
Regarding claim 25, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 21, wherein:
 the first side and the second side are opposite of each other (Peng, [0153].  See also HSNtv).
Regarding claim 26, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 21, , wherein:
the controller is further configured to control the first screen to display a black screen when the second screen is facing a user (See timing ~14:30-14:55 of HSNtv).
Regarding claim 27, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of Claim 26, wherein:
the controller is further configured to control the first screen to display the black screen to save energy consumption (It is well-known in the art that displaying a black screen saves energy as the backlight is not required for operation and/or pixels are do not require current for displaying light).
Regarding claim 28, Peng, as modified by HSNtv and Sannoh, the image acquisition device of claim 21, wherein:
the controller is further configured to control the second screen to display a black screen when the first screen is facing a user (See operation of HSNtv at 14:30-14:55).
Regarding claim 29, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 28, wherein:
the controller is further configured to control the second screen to display the black screen to save energy consumption (It is well-known in the art that displaying a black screen saves energy as the backlight is not required for operation and/or pixels are do not require current for displaying light).
Regarding claim 35, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 21, wherein:
the first screen is touch screen device and receiving the user command comprises the controller detecting a touch input on the first screen (Peng, [0126, 0188, 0209, 0211]).
Regarding claim 36, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 35, wherein:
the touch input corresponds to an operation by a user forming a touch path (0126, 0168, 0209, 0214.  This is also a well-known operation in the field of ouch gestures/inputs on touch screens).
Regarding claim 37, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 36, wherein:
receiving the user command further comprises the controller determining whether the touch path matches a predetermined path ([0127, 0188, 0209, 0247].  This is also a well-known operation in the field of touch gestures/inputs on touch screen).
Regarding claim 38, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 37, wherein:
the controller is configured to control the first screen and the second screen based on determining that the touch path matches the predetermined path (Peng, [0126-127, 0188, 0209, 0211]).

Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of HSNtv (NPL https://www.youtube.com/watch?v=NyqgQpcM_3c), Sannoh (US Publication 2003/0071908)and in further view of Ishibashi (US Publication 2012/0327288).
Regarding claim 39, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 21, wherein:
Although the combination of references disclose receiving a user command comprising detecting a touch input on a first screen and also that a first screen can be a black screen, they do not explicitly disclose:
receiving the user command comprises detecting a touch input on the first screen when the first screen is displaying a black screen
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the mobile device in the combination of Peng/HSNtv/Sannoh to receiving the user command comprises detecting a touch input on the first screen when the first screen is displaying a black screen, since Ishibashi states in [0136] that such a modification would reduce power consumption.  Therefore, the combined teachings provided by the combination of references provides receiving the user command comprises detecting a touch input on the first screen when the first screen is displaying a black screen, as all functional aspects of the claimed limitations are taught by the prior art.
Regarding claim 40, Peng, as modified by HSNtv and Sannoh, discloses the image acquisition device of claim 21, wherein:
Although the combination of references disclose receiving a user command comprising detecting a touch input on a first screen and also that a first screen can be a black screen, they do not explicitly disclose:
receiving the user command comprises detecting a touch input on the second screen when the second screen is displaying a black screen
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the mobile device in the combination of Peng/HSNtv/Sannoh to receiving the user command comprises detecting a touch input on the second screen when the second screen is displaying a black screen, since Ishibashi states in [0136] that such a modification would reduce power consumption.  Therefore, the combined teachings provided by the combination of references provides receiving the user command comprises detecting a touch input on the second screen when the second screen is displaying a black screen, as all functional aspects of the claimed limitations are taught by the prior art.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
NPL https://www.cnet.com/reviews/samsung-st700-review/ to Savvides discloses a dual screen camera which has a touchscreen (see second paragraph of the article).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693